             Case 1:20-cv-01816-JGK Document 28 Filed 07/22/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------- X
SHARON LEE,                                                   :
                                                              :
                                    Plaintiff,                :
                                                              :   Civil Action No. 20 Civ. 1816 (JGK)
                v.                                            :
                                                              :
TRUIST BANK, SUNTRUST BANK, INC.,                             :   PROTECTIVE ORDER
GENSPRING FAMILY OFFICES, LLC,                                :
ROBERT WEISS, in his individual and                           :
professional capacities, and THOMAS                           :
CARROLL, in his individual and professional                   :
capacities,                                                   :
                                                              :
                                    Defendants.               :
------------------------------------------------------------- X

        It is hereby ordered by the Court that the following restrictions and procedures shall

apply to certain information, documents and excerpts from documents supplied by the parties to

each other in response to discovery requests:

        1.       Counsel for any party may designate any document, information contained in a

document, information revealed in an interrogatory response or information revealed during a

deposition as confidential if counsel determines, in good faith, that such designation is necessary

to protect the interests of the client. Information and documents designated by a party as

confidential will be stamped “CONFIDENTIAL.” “Confidential” information or documents may

be referred to collectively as “confidential information.”

        2.       Unless ordered by the Court, or otherwise provided for herein, the Confidential

Information disclosed will be held and used by the person receiving such information solely for

use in connection with the above-captioned action.

        3.       In the event a party challenges another party’s confidential designation, counsel

shall make a good faith effort to resolve the dispute, and in the absence of a resolution, the
            Case 1:20-cv-01816-JGK Document 28 Filed 07/22/20 Page 2 of 5




challenging party may thereafter seek resolution by the Court. Nothing in this Protective Order

constitutes an admission by any party that Confidential Information disclosed in this case is

relevant or admissible. Each party specifically reserves the right to object to the use or

admissibility of all Confidential Information disclosed, in accordance with applicable law and

Court rules.

       4.        Information or documents designated as “confidential” shall not be disclosed to

any person, except:

                 a.     The requesting party and counsel, including in-house counsel;

                 b.     Employees of such counsel assigned to and necessary to assist in
                        the litigation;

                 c.     Consultants or experts assisting in the prosecution or defense of the
                        matter, to the extent deemed necessary by counsel;

                 d.     Any person from whom testimony is taken or is to be taken in
                        these actions, except that such a person may only be shown that
                        Confidential Information during and in preparation for his/her
                        testimony and may not retain the Confidential Information; and

                 e.     The Court (including any clerk, stenographer, or other person
                        having access to any Confidential Information by virtue of his or
                        her position with the Court) or the jury at trial or as exhibits to
                        motions.

       5.        Prior to disclosing or displaying the Confidential Information to any person,

counsel shall:

                 a.     inform the person of the confidential nature of the information or
                        documents; and

                 b.     inform the person that this Court has enjoined the use of the
                        information or documents by him/her for any purpose other than
                        this litigation and has enjoined the disclosure of that information or
                        documents to any other person.
            Case 1:20-cv-01816-JGK Document 28 Filed 07/22/20 Page 3 of 5




       6.       The Confidential Information may be displayed to and discussed with the persons

identified in Paragraphs 4(c) and (d) only on the condition that prior to any such display or

discussion, each such person shall be asked to sign an agreement to be bound by this Order in the

form attached hereto as Exhibit A. In the event such person refuses to sign an agreement in the

form attached as Exhibit A, the party desiring to disclose the Confidential Information may seek

appropriate relief from the Court.

       7.       The disclosure of a document or information without designating it as

“confidential” shall not constitute a waiver of the right to designate such document or

information as Confidential Information provided that the material is designated pursuant to the

procedures set forth herein no later than that latter of fourteen (14) days after the close of

discovery or fourteen (14) days after the document or information’s production. If so designated,

the document or information shall thenceforth be treated as Confidential Information subject to

all the terms of this Stipulation and Order.

       8.       All information subject to confidential treatment in accordance with the terms of

this Stipulation and Order that is filed with the Court, and any pleadings, motions or other papers

filed with the Court disclosing any Confidential Information, shall be filed under seal to the

extent permitted by law (including without limitation any applicable rules of court) and kept

under seal until further order of the Court. To the extent the Court requires any further act by the

parties as a precondition to the filing of documents under seal (beyond the submission of this

Stipulation and Order Regarding Confidential Information), it shall be the obligation of the

producing party of the documents to be filed with the Court to satisfy any such precondition.

Where possible, only confidential portions of filings with the Court shall be filed under seal.
              Case 1:20-cv-01816-JGK Document 28 Filed 07/22/20 Page 4 of 5




         9.       At the conclusion of litigation, the Confidential Information and any copies

thereof shall be promptly (and in no event later than thirty (30) days after entry of final judgment

no longer subject to further appeal) returned to the producing party or certified as destroyed,

except that the parties’ counsel shall be permitted to retain their working files on the condition

that those files will remain confidential.

         The foregoing is entirely without prejudice to the right of any party to apply to the Court

for any further Protective Order relating to confidential information; or to object to the

production of documents or information; or to apply to the Court for an order compelling

production of documents or information; or for modification of this Order. This Order may be

enforced by either party, and any violation may result in the imposition of sanctions by the

Court.

         The Court is not bound by this Order. The Court reserves the right to amend the Order at

any time.

SO ORDERED.



            22 2020
Dated: July __,
                                                         /s/ John G. Koeltl
                                                        ____________________
         New York, NY                                   John G. Koeltl, U.S.D.J.
              Case 1:20-cv-01816-JGK Document 28 Filed 07/22/20 Page 5 of 5




                                          EXHIBIT A


        I have been informed by counsel that certain documents or information to be disclosed to

me in connection with the matter entitled Lee v. Truist Bank, et al.; No. 20-cv-01816 (JGK) have

been designated as confidential. I have been informed that any such documents or information

labeled “CONFIDENTIAL – PRODUCED PURSUANT TO PROTECTIVE ORDER” are

confidential by Order of the Court.

        I hereby agree that I will not disclose any information contained in such documents to

any other person. I further agree not to use any such information for any purpose other than this

litigation.



_______________________________________                     DATED:



Signed in the presence of:



_______________________________________

(Attorney)
